ACCEPTED
                                                                                                       06-15-00099-CV
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                  12/2/2015 4:38:45 PM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK

                                              CAUSE NO. 84841

HALEY BROWN                                            §        IN THE DISTRICT COURT
                                                                               FILED IN
    Plaintiff,                                         §                6th COURT OF APPEALS
                                                       §                  TEXARKANA, TEXAS
vs.                                                    §                12/2/2015
                                                                LAMAR COUNTY,     4:38:45 PM
                                                                               TEXAS
                                                       §                    DEBBIE AUTREY
                                                                                Clerk
RK HALL CONSTRUCTION, LTD.                             §
STACY LYON d/b/a LYON BARRICADE                        §
CONSTRUCTION                                           §
     Defendants.                                       §        62ND JUDICIAL DISTRICT

                           PLAINTIFF / APPELLANT HALEY BROWN’S
                                      NOTICE OF APPEAL

TO THE HONORABLE COURT:

        COMES NOW, HALEY BROWN, Plaintiff herein, and Appellant on appeal, and hereby

gives notice of her intent to appeal the trial court’s Order Granting Traditional and No Evidence

Motions for Summary Judgment of RK Hall Construction, Ltd. and Stacy Lyon d/b/a Lyon Barricade

& Construction, which was signed and entered by this court on August 27, 2015. Tex. R. Civ. P.

25.1(d)(3),(5) (West 2015).

                                                    I
                                            NOTICE OF APPEAL

        1.1.     The Order appealed from is the Order Granting Traditional and No Evidence Motions

for Summary Judgment of RK Hall Construction, Ltd. (“RK Hall”) and Stacy Lyon d/b/a Lyon

Barricade & Construction, (“Lyon”) signed by the Hon. Will Biard, 62nd Judicial District Court of

Lamar County, Texas, on August 27, 2015. (the “Appealed Order”). Tex. R. Civ. P. 25.1(d)(1), (2)

(West 2015).

        1.2      This appeal is timely filed because the Appealed Order did not become a final,

appealable order until September 17, 2015, when the trial court signed its Order Granting Defendants


Plaintiff / Appellant Haley Brown’s Notice of Appeal                                          Page 1
RK Hall Construction, Ltd., and Stacy Lyon d/b/a Lyon Barricade’s Joint Motion for Severance (the

“Severance Order”). Additionally, Plaintiff / Appellant Haley Brown filed her Motion to Modify

Judgment on September 21, 2015, extending to 90 days her time to appeal the trial court’s final

order. Tex. R. App. P. 26.1(a)(2) (West 2015).

        1.3      This appeal is taken to the Court of Appeals for the Sixth Appellate District of the

State of Texas. Tex. R. Civ. P. 25.1(d)(4) (West 2015).

                                               II.
                                  PRIOR INTERLOCUTORY APPEAL

        2.1      The Appealed Order, in addition to granting relief to Appellees RK Hall and Lyon,

also granted Plaintiff / Appellant Brown the right to seek interlocutory appeal; in response to which,

Plaintiff / Appellant Brown filed her Petition for Interlocutory Appeal in the Court for the Sixth

Appellate District of Texas on September 24, 2015, bearing Appellate Case Number 06-15-00072-

CV. The Court of Appeals for the Sixth Appellate District of Texas denied said Petition on October

15, 2015.

        2.2      Therefore, Plaintiff / Appellant calls to the attention of the Court of Appeals for the

Sixth Appellate District of Texas that she took her interlocutory appeal from trial court case number

82395. But, resultant from the effect of the Severance Order, she takes the immediate appeal from

trial court case number 84841, which is the case number assigned by the trial court to all matters

involving the parties to this appeal. The original cause number 82395 remains active at the trial

court, but it involves only matters relevant to Plaintiff and defendant TxDOT, and nothing therein

has any bearing on the instant appeal of the Appealable Order.




Plaintiff / Appellant Haley Brown’s Notice of Appeal                                              Page 2
                                                       Respectfully submitted:

                                                       MAYO MENDOLIA & VICE, LLP



                                                       By:

                                                              KEVIN W. VICE
                                                              State Bar No. 00785150
                                                              Kvice@mmvllp.com
                                                              DALE H. HENLEY
                                                              State Bar No. 00785150
                                                              Dhenley@mmvllp.com
                                                              BRIAN L. BENITEZ
                                                              State Bar No. 24082679
                                                              Bbenitez@mmvllp.com

                                                              5368 State Hwy. 276
                                                              Royse City, Texas 75189
                                                              (469) 402-0450
                                                              (469) 402-0461 (Facsimile)


                                                       ATTORNEYS FOR PLAINTIFF/ APPELLANT
                                                       HALEY BROWN




Plaintiff / Appellant Haley Brown’s Notice of Appeal                                       Page 3
                                       CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been forwarded
to the following counsel of record, on this 2nd day of December, 2015:

Blair Partlow                                                                    Via E-File Service
Fox Rothschild, LLP
5420 LBJ Freeway, Suite 1200
Dallas, Texas 75240

Ed Carlton                                                                       Via E-File Service
Quilling, Selander, Lownds, Winslett & Moser, P.C.
2001 Bryan St., Suite 1800
Dallas, Texas 75201




                                                       _________________________________
                                                       KEVIN W. VICE




Plaintiff / Appellant Haley Brown’s Notice of Appeal                                         Page 4